Citation Nr: 0812887	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected migraine headaches.

2.  Entitlement to service connection for stroke residuals, 
claimed as secondary to service-connected migraine headaches.

3.  Entitlement to service connection for memory impairment, 
claimed as secondary to service-connected migraine headaches

4.  Entitlement to an effective date prior to November 5, 
2001, for the grant of service connection for migraine 
headaches.

5.  Whether there was clear and unmistakable error (CUE) in a 
June 1996 rating action which denied service connection for 
migraine headaches.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 (service connection 
claims) and December 2005 (earlier effective date claim) 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In May 2007, the veteran testified at a Travel Board hearing 
at the RO before the undersigned Acting Veterans Law Judge.

The CUE claim and the claim of entitlement to service 
connection for memory impairment are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that hypertension had its onset in service or within one year 
of separation from service, or is etiologically related to 
any incident, disease, or injury during his active service, 
or to a service-connected disability, including headaches.

2.  The preponderance of the evidence is against the finding 
that stroke, or any current residuals thereof, had its onset 
in service or within one year of separation from service, or 
is etiologically related to any incident, disease, or injury 
during his active service, or to a service-connected 
disability, including headaches.

3.  In an October 2002 rating decision, service connection of 
migraine headaches was granted, and a 50 percent disability 
rating was assigned, effective November 5, 2001.

4.  The veteran first raised the matter of his entitlement to 
an earlier effective date of service connection in September 
2005.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, cannot be presumed to have been incurred therein, 
and is not secondarily related to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

2.  Stroke, to include any currently manifested residuals 
thereof, was not incurred in or aggravated by service, cannot 
be presumed to have been incurred therein, and is not 
secondarily related to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  The veteran's current claim of entitlement to an earlier 
effective date for service connection for migraine headaches 
was not timely filed and must be dismissed.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302 (2007); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's original service 
connection claims, a duty to assist letter was issued to him 
in July 2004.  The letter advised the veteran that he should 
identify dates and locations of treatment and of medical 
evidence, lay statements, employments records, etc. which 
support his claims.  The 2004 VCAA letter also discussed the 
duties and responsibilities of VA and the veteran as pertains 
to obtaining and providing evidence in support of the claims.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claims, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claims and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  Moreover, the 
veteran was provided with SSOCs in July 2005 and May 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
that VA cured any failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Accordingly, the duty to notify has 
been fully met in this case and the veteran was made aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2006 SSOC provided such notice.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's pertinent service medical records 
and post-service private and VA medical records are in the 
file and he has undergone several medical evaluations from 
2002 forward.  In addition, he provided testimony at travel 
Board hearing held in May 2007 and thereafter he presented 
additional evidence for the record which was accompanied by a 
waiver.  There is no indication from the claimant that he has 
any additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claims or that he is aware of any other 
evidence which might be relevant.  

The Board notes that a medical opinion as been obtained as to 
the relationship between his hypertension and his service-
connected migraine headaches.  The Board has considered 
whether an examination or opinion is necessary as to the 
relationship between the claimed stroke and his migraine 
headaches.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must 
provide a VA medical examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

However, as will be discussed below, the record is missing 
critical evidence indicating that the claimed disability may 
be associated with the service-connected migraines.  
Specifically, the veteran is not competent to offer an 
opinion linking a stroke to his service-connected disability, 
so his lay testimony cannot satisfy that requirement, and 
there is no medical opinion supporting his contention.  
Therefore, an examination is not warranted under the criteria 
set forth in McLendon.  See also Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).

As to the possibility of obtaining an opinion as to whether 
there is a direct relationship between the claimed 
disabilities, and military service, the Board notes that 
there is no medical evidence suggesting a relationship, and 
the veteran has never provided lay statements asserting that 
he experienced symptoms related to those disabilities in 
service.  Furthermore, in Robinson v. Mansfield, No. 04-1690 
(U.S. Vet. App. Jan. 29, 2008), the Court held that the Board 
is not obligated to investigate all possible theories of 
entitlement.  In reaching that conclusion, the Court observed 
that the duty to provide a medical examination as to whether 
a particular theory of service connection has merit is 
explicitly limited to situations where there is already some 
evidence in the record of a current disability and some 
evidence that indicates that the disability may be associated 
with the claimant's military service.  38 U.S.C. 
§ 5103A(d)(2)(B).  The Court determined that, had Congress 
had wanted the Secretary to automatically provide an 
examination on all possible theories, § 5103A would not read 
the way it does.  In this regard, the Court concluded that, 
if the evidence is insufficient to reach the low threshold 
necessary to trigger the duty to assist, see McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to 
discuss the theory is not prejudicial.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The service medical records (SMRs) include a May 1972 
enlistment examination report which indicates that clinical 
evaluation of the lungs, chest and heart was normal on 
enlistment and that a blood pressure reading of 130/80 was 
taken at that time.  The records reflect that the veteran 
complained of headaches in December 1972.  In May 1973, he 
fell and hit his head while playing basketball and at that 
time, a prior history of headaches was recorded.  The veteran 
sustained head trauma/concussion in November 1977 while 
playing football, following which he lost consciousness for 
several minutes.  Subsequently, the veteran experienced 
symptoms including headaches, blurred vision and dizziness.  
A blood pressure reading taken in January 1978 was 110/74.  
The SMRs are entirely negative for any complaints, treatment 
or diagnosis relating to cardiovascular or pulmonary 
disorders.  It does not appear that a separation examination 
is included in the SMRs.

Private medical records of Dr. J. dated from 1988 to 1994 
were negative for any notations of high blood pressure, and 
for any treatment for or diagnosis of a pulmonary or 
cardiovascular disorder.  A 1995 entry indicated that the 
veteran had seen a cardiologist at St. David's in March 1995 
resulting in a diagnosis of "stress" "no heart damage."  

In July 2004, the veteran filed service connection claims for 
stroke, memory loss and for hypertension, claiming that all 
of these conditions were secondary to service-connected 
headaches.  The veteran reported that he had received VA 
treatment for these conditions from February 2003, forward.  

VA medical records dated in 2003 and 2004 show that the 
veteran was seen in June 2003 at which time a blood pressure 
reading of 146/88 was made.  The records show that 
hypertension was diagnosed at least as early as June 2003.  A 
record dated in October 2003 noted that MRI had shown a small 
area which might be a slight stroke.  A note dated in March 
2004, again indicated that MRI of the brain had shown a 
single small area of stroke.  In June 2004, the veteran was 
seen for symptoms including headaches, right arm numbness and 
poor memory.  

A VA neurological evaluation was conducted in October 2004.  
The veteran has a history of frequent headaches since 1976 or 
1977.  It was noted that hypertension had been diagnosed in 
February 2003.  The veteran complained of experiencing 
headaches twice a week with accompanying symptoms of nausea, 
vomiting, photosensitivity, and blurred vision.  Examination 
of cranial nerves II to XII was normal, with normal gait and 
coordination.  Sensation and motor power in the extremities 
was normal.  MRI of the brain revealed tiny lacunar infarct.  
Migraine headaches were diagnosed.  

A VA hypertension examination was also conducted in October 
2004 and the medical history was reviewed.  It was noted that 
the veteran had a history of migraine headaches since 1976 or 
1977 and that hypertension had been diagnosed in February 
2003.  Hypertension was diagnosed and the examiner opined 
that it was less likely than not that hypertension was caused 
by migraine headaches.  

VA records dated from 2004 to 2006 show that the veteran 
continued to be followed for headaches with occasional 
entries documenting complaints of memory problems, and for 
hypertension.  

The record contains a statement of Dr. W. dated in July 2006 
indicating that he was treating the veteran for migraines and 
hypertension and had referred the veteran to a neurologist 
due to the development of neurological complications probably 
due to stroke or transient ischemic attacks.  

The veteran presented testimony at a travel Board hearing 
held in May 2007.  He indicated that hypertension had first 
been diagnosed during the 1990's and that any time he has 
migraine headaches, his blood pressure skyrockets.  The 
veteran indicated that Dr. W. had stated that because the 
veteran's blood pressure rose when he was having migraine 
headaches, he felt strongly that this triggered the stroke, 
and testified that this is shown in a July 17, 2006, 
statement which was provided for the record.  The veteran 
also mentioned that from the stroke, he developed memory 
loss.  

At the hearing in May 2007, the veteran presented additional 
evidence accompanied by a waiver.  This evidence includes a 
statement of Dr. W. dated in July 2006 indicating that he was 
treating the veteran for migraines and hypertension and had 
referred the veteran to a neurologist due to the development 
of neurological complications probably due to stroke or 
transient ischemic attacks.  Also provided was an October 
2006 statement of policy regarding the veteran's use of leave 
at work.  A medical certification signed by Dr. W. was also 
furnished in August 2005 noting that the veteran was having 
severe headaches, memory loss and high blood pressure and had 
been seen by a neurologist with a work-up in progress.  
Private medical records from either Dr. W. or St. David's 
Hospital show treatment for headaches and document symptoms 
of right eye closure/drooping, right forearm weakness.  An 
assessment of hypertension, maybe situational was made in 
August 2005.  

In April 2008, the veteran presented additional evidence 
accompanied by a waiver.  This evidence consists of the 
veteran's time and leave reports reflecting that he took a 
significant amount of leave from work due to headaches and 
related symptomatology.  



Legal Analysis

The veteran primarily maintains that service connection is 
warranted for hypertension and for residuals of a stroke, 
secondary to service-connected headaches.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain diseases, such as cardio-
vascular renal disease - including hypertension, may be 
established on a presumptive basis if the disease is 
manifested to the required degree within the first year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability. 38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995). (The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.).  

For valid secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2007).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

The veteran's service medical records do not reflect that the 
veteran had elevated blood pressure or hypertension on 
enlistment.  Moreover, it is clear that the service medical 
records are entirely negative for treatment or a diagnosis of 
any cardiovascular or pulmonary condition, to include 
hypertension.  

The earliest post-service clinical indication of hypertension 
was in 2003 when it was diagnosed by VA.  A record dated in 
October 2003 noted that MRI had shown a small area which 
might be a slight stroke.  Indications of a stroke were 
identified again in early 2004; (however less clear are the 
residuals associated with that stroke, claimed as right arm 
numbness and drooping of the eyelid).  In both instances, 
these diagnoses were made approximately 25 years after the 
veteran's discharge from service.  

The veteran does not argue, nor does the evidence suggest, 
that currently diagnosed hypertension and stroke/any 
currently manifested residuals of a stroke, were directly 
incurred in service, or were shown during the first post-
service year.  Instead, his primary argument is that these 
currently claimed disorders are secondarily related to 
service-connected headaches.  It is well established that the 
veteran suffered from headaches in service and nearly 
constantly thereafter.  However, the record contains no 
favorable competent evidence supporting the veteran's 
contentions.  In 2004, the VA examiner who conducted the 
hypertension examination of the veteran and who had access to 
the entire claims folder, expressed the opinion that the 
veteran's hypertension was less likely than not related to 
headaches.  The file fails to otherwise include any competent 
evidence or clinical indication that hypertension is caused 
or chronically aggravated by headaches.  

The veteran's 2004 stroke (or any residuals thereof) has 
never, by any medical professional or any competent or 
probative evidence, been etiologically linked to headaches 
either by virtue of causation or chronic aggravation.  

There is positively no reference in the July 2006 medical 
statement of Dr. W. of a link between headaches and claimed 
hypertension and/or stroke residuals.  Dr. W. merely 
indicated that the veteran was been treated, independently, 
for each of those conditions. 

The Board must also address the veteran's testimony in which 
he stated that Dr. W. had indicated that because the 
(veteran's) blood pressure rose when he was having migraine 
headaches, the doctor felt strongly that this triggered the 
stroke.  The veteran testified that the July 17, 2006 
statement stated an opinion to this effect.  As was 
previously discussed herein, the July 2006 medical statement 
did not discuss any such etiological link, nor can the Board 
identify any evidence of record, from Dr. W. or otherwise, 
which supports the veteran's testimony as to this matter.  
Hearsay medical evidence, as transmitted by a lay person, is 
not competent evidence because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The appellant has presented his own statements and testimony 
regarding the development or aggravation of his claimed 
hypertension and stroke residuals being attributable to his 
service-connected headaches.  However, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding hypertension 
and stroke and their etiologic relationship to his service-
connected headaches.  Although the veteran may sincerely 
believe in this theory of etiology and secondary connection, 
he, as a layman, does not have competence to give a medical 
opinion on diagnosis or etiology of a condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, they do not constitute competent medical 
evidence for the purposes of showing the existence of a nexus 
between the claimed hypertension or stroke residuals and 
headaches.

The probative evidence is against the claim based on the 
entire absence of any competent or probative evidence 
establishing any causal relationship between any currently 
diagnosed hypertension or stroke residuals and the service-
connected headaches.  Accordingly, service connection for 
hypertension and for stroke residuals is denied under any 
theory, whether direct, secondary, or presumptively.

Effective Date Claim

The veteran is also seeking an effective date prior to 
November 5, 2001, for the grant of service connection for 
migraine headaches.  T the Board observes that service 
connection for migraine headaches was granted in an October 
2002 rating decision, at which time a 50 percent evaluation 
was assigned effective from November 5, 2001 (the date of a 
claim to reopen).  A claim for an earlier effective date was 
raised in September 2005, at which time the veteran 
maintained that an effective date of 1995, when he had filed 
a prior service connection claim for headaches, was 
warranted.  

In August 2006, Court handed down Rudd v. Nicholson, 20 Vet. 
App. 296 (2006). In that three-judge precedential decision, 
the Court held that where a rating decision which established 
an effective date for an increased rating becomes final, an 
earlier effective date can only be established by a request 
for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court in Rudd held 
that there is no "freestanding" earlier effective date claim 
which could be raised at any time.  See Rudd, 20 Vet. App. at 
299.

Based on the precedential Court decision in Rudd, the Board 
finds that the veteran's earlier effective date claim for 
service-connection of migraine headaches must be dismissed.  
The veteran did not appeal that decision to the Board, and 
the RO's decision thus became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007) [in general, 
unappealed RO decisions are final].

If the veteran believed that the RO's assignment of an 
effective date for service connection of migraine headaches 
was incorrect, his proper recourse was to appeal to perfect 
the appeal to the Board.  Because the veteran did not appeal, 
that aspect of the RO's decision became final.  That being 
the case, the veteran is left with only one option in his 
attempt to obtain an earlier effective date: a claim alleging 
that the RO's original decision in 2002 which assigned the 
effective date contained CUE. See 38 C.F.R. § 3.105(a) 
(2007).  To date, the veteran has not alleged CUE in the 
October 2002 rating decision.  [Although he has alleged CUE 
in the 1996 decision, this is a separate and distinct claim 
discussed below.]


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for stroke is denied.

The claim of entitlement to an effective date prior to 
November 5, 2001, for the grant of service connection for 
migraine headaches is dismissed.


REMAND

The Board believes that additional evidentiary development is 
warranted in this case as pertains to the service connection 
claim for memory impairment and the CUE claim.  38 C.F.R. 
§ 3.159(c).

The veteran maintains that service connection is warranted 
for memory impairment, claimed as secondary to service-
connected headaches.  Service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2007).  The Court has held that 
"pursuant to [38 U.S.C. ] § 1110 and [38 C.F.R. ] 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  McQueen v. West, 13 Vet. App. 
237, 240 (1999).  

A VA examination for mental disorders was conducted in 
October 2004.  The veteran gave a history of migraine 
headaches, hypertension and a recent stroke.  He reported 
that he had been having memory problems for about a year and 
a half, indicating that these primarily occurred after a 
migraine headache.  Following testing, it was concluded that 
there was no independent evidence of memory deficit.  It was 
also noted that following psychological testing, there was no 
specific or general deficit in memory function shown.  The 
examiner noted that the veteran had reported that his memory 
deficits were most obvious just following a migraine headache 
and observed that since the veteran was not having a migraine 
headache on examination, there was no way to assess this.  
The examiner offered that there were no memory problems 
apparent during the course of the interview and no memory 
problems were apparent on psychometric testing of memory 
function.

However, more recent evidence as documented in private 
medical records dated in April 2006, document memory 
impairment described as a 50% short term loss, but fail to 
explain the basis for that finding or to identify the 
etiology of the documented loss.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in a disability 
compensation (service connection) claim, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  In this case, a VA 
examination is warranted under the factors discussed in the 
McLendon case.

Following the denial of the veteran's earlier effective date 
claim in December 2005, the veteran and his representative 
filed a Notice of Disagreement in February 2006 essentially 
maintaining that an earlier effective date was warranted 
based on clear and unmistakable error in a 1996 rating 
action.  The RO recognized the CUE contention in the 
Statement of the Case issued in March 2006, and indicated 
that it would be addressed in a separate rating action.  The 
CUE claim was denied in a March 2006 rating action.  It 
appears that a Notice of Disagreement was filed as to the CUE 
claim in April 2006.  However, subsequently, no Statement of 
the Case addressing this matter was subsequently issued.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, remand for 
issuance of a SOC on this issue is needed.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
his claimed memory loss.  After securing 
the necessary authorizations for release 
of this information, obtain copies of all 
treatment records referred to by the 
veteran, which are not already of record, 
to include any recent and pertinent VA 
medical records.

2.  Schedule the veteran for a C&P 
examination regarding his service 
connection claim for memory loss.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report. 

All studies or tests deemed necessary by 
the examiner should be performed.  After 
reviewing the veteran's claims file and 
examining him, the examiner should assess 
the onset, severity and etiology of the 
veteran's claimed memory impairment.  If 
there is no objective/clinical indication 
of memory impairment following testing, 
the examiner should so state.  

If any memory impairment is demonstrated, 
the examiner should then address whether 
it is at least as likely as not (a 50 
percent probability or more) that the 
veteran's claimed memory impairment is 
proximately due to service-connected 
headaches.  (The examiner should also be 
aware that the veteran had a history of a 
small stroke in October 2003).  

A rationale for any conclusion reached 
should be discussed.  It would be helpful 
if the examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50 percent), "at least as 
likely as not" (meaning likelihood of at 
least 50 percent), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50 percent likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  Thereafter, the RO should issue a SOC 
to the veteran and his representative 
addressing the issue of whether the June 
1996 rating action, which denied 
entitlement to service connection for 
headaches, must be reversed or amended on 
the basis of CUE.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  The SOC should 
include all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2007).  The claim 
should then be returned to the Board for 
further appellate consideration, only if 
an appeal is properly perfected.

The claim for service connection should 
also be readjudicated.  Thereafter, if in 
order, the claim should be returned to 
the Board for further appellate action

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


